UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 03-4582
RICHARD LORENZO CHALMERS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
               David A. Faber, Chief District Judge.
                            (CR-99-163)

                      Submitted: October 15, 2003

                      Decided: November 26, 2003

 Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Charleston, West Virginia, for
Appellant. Kasey Warner, United States Attorney, Karen B. George,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                    UNITED STATES v. CHALMERS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Richard Lorenzo Chalmers ("Chalmers") appeals the district
court’s sentence imposed for his second violation of terms of his
supervised release. Finding no abuse of discretion, we affirm.

   On December 9, 1999, Chalmers was sentenced to twenty-one
months’ imprisonment followed by three years of supervised release
following a guilty plea to one count of possession with intent to dis-
tribute hydromorphone. Chalmers began his period of supervised
release on February 16, 2001.

   On December 18, 2001, a federal probation officer filed a Petition
for Warrant or Summons for Offender Under Supervision, charging
Chalmers had violated three terms of his supervised release: (1) driv-
ing while under the influence of alcohol ("DUI"); (2) consuming alco-
hol excessively; and (3) failing to notify his probation officer of his
DUI arrest. Chalmers admitted to all three violations, and the district
court revoked his supervised release. The district court sentenced
Chalmers to time served (approximately one month) and an additional
period of supervised release. As a special condition of supervised
release, the district court imposed a term of 120 days of home con-
finement.

   On June 17, 2003, the same probation officer filed a second viola-
tion petition charging Chalmers with violating three terms of his
supervised release: (1) DUI; (2) excessive alcohol consumption; and
(3) failure to submit monthly reports. At a hearing on the charges,
Chalmers again admitted to the violations and apologized for them.
He stated that he understood the district court was "lenient" with him
on the first violation of supervised release. After hearing argument
from opposing counsel, the district court sentenced Chalmers to
eleven months’ imprisonment and an additional period of supervised
                      UNITED STATES v. CHALMERS                        3
release (eighteen months). As a special condition of supervised
release, the district court ordered that six months be spent in a com-
munity corrections facility in Lebanon, Virginia. The district court
also recommended that Chalmers take part in any available alcohol
education or rehabilitation programs.

   At the time of the hearing, Chalmers lived and worked in Bluefield,
West Virginia. His counsel objected to the community facility special
condition, unsuccessfully arguing it was not the least restrictive
means to achieve the goal of deterrence and punishment. Specifically,
Chalmers’s counsel argued that Lebanon was so far away from Chal-
mers’s home in Bluefield that he would have to quit his current job.
Chalmers timely noted an appeal and argues that the district court
abused its discretion by placing him in the Lebanon community cor-
rections facility for six months as a special condition of supervised
release.

   Special conditions of supervised release imposed by a district court
are reviewed for "abuse of discretion." United States v. Dotson, 324
F.3d 256, 259 (4th Cir. 2003); see United States v. Achiekwelu, 112
F.3d 747, 753 (4th Cir. 1997) (explaining that district court abuses
discretion if court acted arbitrarily and irrationally); James v. Jacob-
son, 6 F.3d 233, 239 (4th Cir. 1993) (noting that an abuse of the dis-
trict court’s discretion occurs when the court fails or refuses to
exercise its discretion, fails to consider mandatory factors, or when
the court’s exercise of discretion is flawed by an erroneous legal or
factual premise).

   The sentencing court may impose any condition of supervised
release that it considers appropriate, 18 U.S.C. § 3583(d) (2000), as
long as any special condition: "(1) is reasonably related to the factors
set forth in section 3553(a)(1), (a)(2)(B), (a)(2)(C), and (a)(2)(D); (2)
involves no greater deprivation of liberty than is reasonably necessary
for the purposes set forth in section 3553(a)(2)(B), (a)(2)(C), and
(a)(2)(D); and (3) is consistent with any pertinent policy statements
issued by the Sentencing Commission pursuant to 28 U.S.C. [§]
994(a)." 18 U.S.C. § 3583(d).

   The purposes mentioned in § 3583(d)(2), and set out in 18 U.S.C.
§ 3553(a)(2) (2000), are the need for the sentence imposed to afford
4                      UNITED STATES v. CHALMERS
adequate deterrence to criminal conduct; to protect the public from
further crimes of the defendant; and to provide the defendant with
needed educational or vocational training, medical care, or other cor-
rectional treatment in the most effective manner. 18 U.S.C.
§ 3553(a)(2). The district court may also take into consideration the
nature and circumstances of the offense and the history and character-
istics of the defendant. 18 U.S.C. § 3553(a)(1). The maximum sen-
tence that may be imposed upon violation of supervised release is
governed by 18 U.S.C. § 3583(e)(3) (2000). Someone convicted of a
Class C felony (such as Chalmers) may be sentenced under § 3583 to
a term of twenty-four months.

   We find no abuse of discretion in the district court’s contested spe-
cial condition of supervised release. The district court imposed the
community facility special condition because Chalmers violated his
supervised release twice in the past. Both times, the violation included
DUI, which the district court found highly significant for its potential
physical danger to the community at large. The tenor of the district
court’s decision was that it had been lenient with Chalmers after his
first violation of supervised release, but, given the repeat DUI con-
duct, could not risk such leniency again.1 Accordingly, the district
court was insistent in its oral ruling that Chalmers receive all avail-
able substance abuse counseling while serving this new sentence.

   Given Chalmers’s history of repeated violations involving highly
dangerous public conduct (DUI), we conclude imposition of six
months at a community facility was reasonably related to the goals of
deterrence, punishment, public protection, rehabilitation, and promo-
tion of respect for the law.2 We conclude the district court did not
abuse its discretionary authority to determine the least restrictive
means of achieving these goals. We therefore affirm Chalmers’s sen-
tence. We dispense with oral argument because the facts and legal
    1
     Chalmers himself acknowledged at the hearing that the district court
had been lenient with him after his first revocation. He stated at the hear-
ing that he knows he has an alcohol "problem" and that he needs "help."
(See J.A. 29-30.)
   2
     We note that the district court had the authority to sentence Chalmers
to as much as twenty-three months’ imprisonment, but did not do so.
                     UNITED STATES v. CHALMERS                      5
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         AFFIRMED